 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT TACOMA

 6      RANDEL REELE CRANDALL,
                                                             Case No. C18-5341-RBL-TLF
 7                                   Plaintiff,
                 v.                                          ORDER OF DISMISSAL WITHOUT
 8                                                           PREJUDICE
        J WILLIAMS ET. AL.,
 9
                                     Defendants.
10

11          The Court, having reviewed the Report and Recommendation of Judge Theresa L. Fricke,

12   United States Magistrate Judge, objections to the report and recommendation, if any, and the

13   remaining record, does hereby find and ORDER:

14
           (1)        the Court adopts the Report and Recommendation; and
15
           (2)        defendant’s motion to dismiss is GRANTED, however, plaintiff’s claims against
16                    defendant Bruce Dammeier are dismissed without prejudice.

17          Dated this 13th day of November, 2018.

18

19

20                                                        A
                                                          Ronald B. Leighton
21
                                                          United States District Judge
22

23

24

25

     ORDER OF DISMISSAL WITHOUT PREJUDICE - 1
